F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 13 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    WAYNE S. STILLMAN,

                Plaintiff-Appellant,

    v.                                                   No. 04-1070
                                                  (D.C. No. 04-Z-135 (BNB))
    JOHN A. DEVITA, II; LELAND P.                         (D. Colo.)
    ANDERSON,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before HARTZ , and BALDOCK , Circuit Judges, and         BRIMMER , ** District
Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable Clarence A. Brimmer, District Judge, United States District
Court for the District of Wyoming, sitting by designation.
       At issue in this case is the question of whether the     Rooker-Feldman

doctrine deprived the United States District Court for the District of Colorado of

subject matter jurisdiction over Appellant Wayne Stillman’s complaint.

       In the context of a Colorado dissolution of marriage proceeding, Appellee

John A. Devita, II, a Colorado district court magistrate, assessed an award of

attorney fees against Mr. Stillman. Mr. Stillman filed a complaint with the

federal district court on January 27, 2004, asserting that since he appeared      pro se

in the state dissolution proceeding, an award of attorney fees was improper

because the magistrate did not find, as required by Colorado Revised Statutes

§ 13-17-102(6), that Mr. Stillman “clearly knew or reasonably should have known

that his action or defense, or any part thereof, was substantially frivolous,

substantially groundless, or substantially vexatious . . . .”   1
                                                                    Mr. Stillman requested

a declaratory judgment that the magistrate’s error violated his federal




1
       Although the magistrate’s order is not included in the record on appeal, we
will assume for the purposes of appeal that Mr. Stillman is correct that Colo. Rev.
Stat. § 13-17-102(6) requires a specific finding to be made if attorney fees are to
be awarded and that the magistrate in his case failed to make that required
finding. We note that the Appellees’ response brief states that Appellant appealed
to the Colorado state appellate court in September 2003, and that his appeal was
dismissed for lack of jurisdiction because there had been no review of the
magistrate’s order in the state district court. Aplee. Br. at 3. Although there is no
support for this claim in the record, a complete understanding of the state court
procedural history is not needed for our disposition.

                                              -2-
constitutional rights of equal protection and due process.      2
                                                                    The federal district

court exercised jurisdiction, dismissed Mr. Stillman’s action         sua sponte pursuant

to Fed. R. Civ. P. 12(b)(6) on the basis that judges have absolute immunity from

suit for their official adjudicative acts, and entered judgment against Mr. Stillman

in favor of Appellees.

       Mr. Stillman appealed and argues to this court that the district court

dismissal was error because, although judges have immunity from damage awards,

there is no immunity from the declaratory relief that he requested. The Appellees

concede district court error in dismissing the complaint on the ground of judicial

immunity, but urge this court to affirm the dismissal on the ground that

Mr. Stillman’s complaint seeks federal district court appellate review of a state

court judgment. We agree with the Appellees that the         Rooker-Feldman doctrine

precludes such review and is applicable in this case.


                                      DISCUSSION

       We have jurisdiction over final decisions of the district court under

28 U.S.C. § 1291. A     sua sponte dismissal under Rule 12(b)(6) is not reversible

error if (1) it is patently obvious that the plaintiff could not prevail on the facts



2
      Mr. Stillman stated in his complaint that Appellee Colorado district judge
Leland P. Anderson was being sued because he was the supervisor of the
magistrate.

                                            -3-
alleged, and (2) it would be futile to allow the plaintiff to amend his complaint.

See Curley v. Perry , 246 F.3d 1278, 1283 (10th Cir. 2001). This court reviews            de

novo a district court’s dismissal of a complaint under Fed. R. Civ. P. 12(b)(6).

Chem. Weapons Working Group, Inc. v. United States Dep’t of the Army              ,

111 F.3d 1485, 1490 (10th Cir. 1997). Here, however, the parties agree that the

district court erred in dismissing for failure to state a claim because of judicial

immunity. As Appellees assert: “[w]e may affirm the district court’s decision ‘on

any grounds for which there is a record sufficient to permit conclusions of law,

even grounds not relied upon by the district court.’”          Boswell v. Skywest Airlines,

Inc. , 361 F.3d 1263, 1266 (10th Cir. 2004) (quoting          Lambertsen v. Utah Dep’t of

Corr. , 79 F.3d 1024, 1029 (10th Cir. 1996)). In this case, however, we must rely

on the axiom that “the issue of federal court jurisdiction may be raised at any

stage of the proceedings either by the parties or by the court on its own motion.”

Prairie Band of Potawatomi Indians v. Pierce           , 253 F.3d 1234, 1240 (10th Cir.

2001) (quotation omitted);    accord Fed. R. Civ. P. 12(h)(3) (“Whenever it appears

by suggestion of the parties or otherwise that the court lacks jurisdiction of the

subject matter, the court shall dismiss the action.”).

       The Rooker-Feldman doctrine is the product of two Supreme Court cases

holding that lower federal courts are without subject matter jurisdiction to hear

(1) claims actually decided by a state court,         Rooker v. Fidelity Trust Co. , 263 U.S.


                                                -4-
413, 415-16 (1923), or (2) claims that are “inextricably intertwined” with a state

court judgment, District of Columbia Court of Appeals v. Feldman       , 460 U.S. 462,

483 n.16 (1983). 28 U.S.C. § 1257(a) provides in pertinent part that:

       Final judgments or decrees rendered by the highest court of a State in
       which a decision could be had, may be reviewed by the Supreme
       Court by writ of certiorari where . . . the validity of a statute of any
       State is drawn in question on the ground of its being repugnant to the
       Constitution . . . of the United States, or where any . . . right [or]
       privilege . . . is . . . claimed under the Constitution . . . of . . . the
       United States.

This court has recently held that “[t]he   Rooker-Feldman doctrine is the negative

inference of § 1257(a): if appellate review of state court judgments is vested in

the United States Supreme Court, it follows that review is    not vested in lower

federal courts.”    Crutchfield v. Countrywide Home Loans    , ___ F.3d ___, 2004 WL

2677689 at *2 (10th Cir. Nov. 24, 2004) (No. 03-6311). We further held in

Crutchfield that:

       By confining state cases to state appellate systems, the
       Rooker-Feldman doctrine preserves the state plaintiff’s forum choice.
       More importantly, it respects the values of federalism implicit in our
       parallel system of independent state and federal courts, with the
       United States Supreme Court at the apex of both–a structure
       established by the first Judiciary Act of 1789 and adhered to ever
       since.

       The Rooker-Feldman doctrine prohibits “a party losing in state court
       from seeking what in substance would be appellate review of the
       state judgment in a United States district court, based on the losing
       party’s claim that the state judgment itself violates the loser’s federal
       rights.”


                                            -5-
Id. at *2-*3 (quoting Kiowa Indian Tribe v. Hoover , 150 F.3d 1163, 1169 (10th

Cir. 1998)).

       In his complaint, Mr. Stillman asked the federal district court for a

judgment declaring that the Colorado district court magistrate violated      his federal

constitutional rights by ordering him to pay the opposing party’s attorney fees

without making the proper statutorily required findings. Complaint at 6.

Mr. Stillman now claims that his complaint should be interpreted as seeking only

the “prospective relief” of a declaration “that failure to uphold Colo. Rev. Stat.

13-17-102(6) for Stillman and all litigants similarly situated violates the

Constitution[,]” that his request for declaratory relief was therefore not

“inextricably intertwined” with the state court decision, and that he “does not

request the federal court to interfere in any way with the decision of the state

court ordering [him to pay] attorney fees or with the enforcement of that

decision.” Aplt. Reply Br. at 3;   but see generally Crutchfield , 2004 WL 2677689,

at *3 (if a plaintiff’s requested remedy would disrupt or undo a state court

judgment, the federal claim is inextricably intertwined with that judgment).

       The language of the complaint does not support the asserted interpretation.

The plain language of the complaint requests a declaration that the Appellees in

this case erred and, therefore, violated   Mr. Stillman’s constitutional rights.

Despite Mr. Stillman’s assertion that he “did not claim that the [Appellees] erred


                                            -6-
by awarding attorney fees, but that they denied him his constitutional rights[,]”

Aplt. Reply Br. at 3, he actually did both. In fact, the assertion that the

magistrate erred cannot be separated from the assertion that Mr. Stillman’s

constitutional rights were violated because the second assertion relies upon the

first. Mr. Stillman is not asking the district court to determine that the     law

violates his constitutional rights, but that    this magistrate violated his

constitutional rights by failing to follow the law. This is precisely the type of

claim precluded by the Rooker-Feldman doctrine. See Crutchfield , 2004 WL

2677689, at *3.   3



       Federal constitutional errors will occur in the state courts. Mr. Stillman

alleges that such an error occurred in this case. When such errors do occur, our

“parallel system of independent state and federal courts, with the United States

Supreme Court at the apex of both” is well equipped to properly handle them,

Crutchfield , 2004 WL 2677689, at *2, and the         Rooker-Feldman doctrine is

equally well equipped to prevent litigants from circumventing that system.



3
       The case Mr. Stillman cites as support for his claim of prospective relief,
Centifanti v. Nix , 865 F.2d 1422 (3d Cir. 1989), has no application to this matter.
In Centifanti , a suspended attorney challenged the constitutionality of certain
procedural Pennsylvania state bar rules regarding petitions for reinstatement and
asked for, among other things, an injunction ordering the state supreme court to
correct the alleged constitutional defects in the procedural rules for future
petitions. Id. at 1429-30. Here, Mr. Stillman does not challenge the
constitutionality of Colo. Rev. Stat. § 13-17-102(6), but seeks its protection.

                                               -7-
      Although Appellees urge us to affirm the district court’s decision outright,

we may not do so in that the district court exercised jurisdiction in dismissing

Mr. Stillman’s complaint pursuant to Fed. R. Civ. P. 12(b)(6) and ordering

judgment. Since the district court lacked subject matter jurisdiction under the

Rooker-Feldman doctrine, we VACATE the district court’s orders of dismissal

and judgment, and REMAND to the district court with direction that the action be

dismissed due to lack of subject matter jurisdiction. All outstanding motions are

DENIED.



                                                     Entered for the Court



                                                     Clarence A. Brimmer
                                                     District Judge




                                         -8-